Opinion
Per Curiam,
The appellant was convicted of murder in the first degree with the penalty fixed at life imprisonment. We reviewed the record on appeal and, finding no harmful trial error, affirmed the judgment of sentence imposed by the court below. See Commonwealth v. Richardson, 392 Pa. 528, 140 A. 2d 828. The appellant, being now confined in the Eastern State Penitentiary for the service of his sentence, appeals from the order of the Court of Common Pleas of Delaware County denying *428his petition for a writ of habeas corpus. From an inspection of the record we are satisfied that the appellant had a fair and impartial trial and that none of his constitutional rights was violated in his arrest, custody, trial, conviction or sentence for the crime wherewith he was charged. Accordingly, the order of the court below is affirmed.